Title: To James Madison from John Graham, 13 July 1816
From: Graham, John
To: Madison, James


        
          Dear Sir
          Dept of State 13th July 1816.
        
        As Mr Monroe has not yet returned from Loudoun, and may not be here today as it is raining, I have thought that I should do right in sending you the enclosed Copy of a Letter received from Mr Bagot, since Mr Monroe left this, as he will doubtless wish to know your opinion upon the subject to which it relates before he answers it.
        
        I also send some Papers in spanish which have been given to us by Mr Murray who was the Secretary of Mr Morris in Madrid. Altho they are of old date I have thought that they might interest you, as they throw some light on the policy of Great Britain in relation to the dispute between Spain and her Colonies, particularly when taken into connection with Lord Castlereagh’s declarations to Mr Adams.
        Mr Hughes has been here, but as Mr Monroe was absent he returned immediately to Baltimore. He seems to be decidedly of opinion that the Patriots must submit, and that in fact they are entirely unfit to govern themselves. Of them and of that part of their Country which he saw, he has formed a very unfavorable opinion. Most Respectfully Your Obt Sert
        
          John Graham
        
      